                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             EASTERN DIVISION

BRANDON DUNSWORTH,                                                             PLAINTIFF
ADC #162662

v.                           CASE NO. 2:17-CV-00131 BSM

KENNETH HOLDER                                                               DEFENDANT

                                          ORDER

       After careful review of the record, United States Magistrate Judge J. Thomas Ray’s

recommended disposition [Doc. No. 56] is adopted. Holder’s motion for summary judgment

[Doc. No. 48] is granted, and this case is dismissed with prejudice. Pursuant to 28 U.S.C.

section 1915(a)(3), it is certified that an in forma pauperis appeal from this order would not

be taken in good faith.

       IT IS SO ORDERED this 24th day of May 2019.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
